 

 

UNlTED STATES DlsTRicT CouRT
NoRTHERN DlsTRlcT oF FLoRiDA
PENsAcoLA DivisioN
|n Re: John Thomas Fruitticher, Jr.,

Debtor.

 

John Thomas Fruitticher, Jr.,

Defendant / Appe||ant,
v. Case No: 3:18-cv-1326-JA-EMT
Beach Community Bank, Bankr. Ct. Case No: 15-30421-KKS

Adv. Proc. No: 15-03015-HAC
Plaintiff/ Appe|lee.

 

OP|N|ON

Beach Community Bank (Beach) initiated an adversary proceeding in bankruptcy
court challenging John Thomas Fruitticher, Jr.'s requested discharge of his debts in his
Chapter 7 bankruptcy case. Finding Fruitticher had transferred assets with intent to
hinder, delay, or defraud his creditors, the bankruptcy court granted summary judgment
to Beach and denied Fruitticher a discharge of his debts. Fruitticher now appeals that
ruling.1 Upon careful review, this Court concludes that because there was a genuine
issue of material fact regarding Fruitticher’s intent, the bankruptcy court erred in granting
summary judgment and the order must be reversed

l. Background

Fruitticher is a real estate appraiser in northwest F|orida, and he is married to

Ce|inda Fruitticher (Celinda). (Opening Br. at 5). Like many, Fruitticher enjoyed much

 

1 The Court has jurisdiction under 28 U.S.C. § 158(a)(1).

 

 

 

success in the early 20005 as the real estate market boomed. (l_d_._). Though they
originally kept their business interests separate, Fruitticher and Ce|inda owned a number
of rental properties together. (l_d_.). |n 2003, the couple formed two trusts: the Celinda
Nicholas Fruitticher Revocable Trust (Celinda Trust) and the John Thomas Fruitticher Jr.
Revocable Trust (Fruitticher Trust). (S_ee Fruitticher Ru|e 2004 Examination (Rule 2004
Exam), Doc. 5 at 119).2 Fruitticher and Celinda are co-trustees of both trusts, and
Fruitticher is a beneficiary of both trusts, (§e_e Opening Br. at 5-6; see also Rule 2004
Exam, Doc. 5 at 115). |n 2005, Fruitticher and Ce|inda transferred ownership of the
rental properties to the two trusts, 50% to each. (W Opening Br. at 5; see also
FruitticherAff., Doc. 6 at 33; Doc. 1-3 at 2). From that point until 2008 or 2009,
Fruitticher deposited the income from the rental properties (Rental lncome) into the
coup|e’s personal checking account (Personal Account). (W Rule 2004 Exam, Doc. 5
at 122).

ln early 2010, Vision Bank, which is not a party to this action, garnished th-e
Personal Account.3 (§e_e§ Ru|e 2004 Exam, Doc. 5 at 119; see also Opening Br. at 6).
After the garnishment, Fruitticher opened a checking account (Checking Account) in the
name of the Celinda Trust to pay his bills and cover his expensesl Unti| that point, the
Ce|inda Trust had operated without a bank account. (Rule 2004 Exam, Doc. 5 at 119).
lmportant|y, at his Rule 2004 Exam, Fruitticher admitted under oath that he opened the

Checking Account “so that [he] could use that account as opposed to the one that was

 

2 Federa| Rule of Bankruptcy Procedure 2004 permits a court, on motion of any
party of interest, to permit the examination of any entity relating to any matter that may
affect the administration of the debtor’s estate or the debtor’s right to a discharge §§
Fed. R. Bankr. P. 2004.

3 A state court dissolved that garnishment in Apri| 2010. (_Sg Opening Br. at 7).

 

 

 

garnished[.]” (l_<L). The following exchange from the Rule 2004 Exam is illustrative of
Fruitticher’s candor on this topic:

Q: Okay. But you started using the Celinda Fruitticher Trust because Vision Bank
garnished -

A: Right.
Q; _ your individual account?
A: That’s right.

Q: And you did that so that they couldn’t-them or any other creditor-cou|dn’t
garnish your individual account and get to your money anymore?

A: Yes, that’s right.
(|_d; at 127).

After opening the Checking Account, Fruitticher discontinued use of the Personal
Account. (W ig; at 120 (“We|l, l hadn’t used [the Personal Account] for the past-pretty
much since it was garnished, but | am about to start using it again . . . and the only
reason l will be using it is for gas or whatever emergency kind of thing l might need.”)).
At his deposition, Fruitticher testified that he continued using the Checking Account_
even after the garnishment of the Persona| Account was lifted-because he had already
set up the Checking Account:

Q: So when you put the new account that you opened in the name of your wife’s

trust, was that to keep the money away from valid debtsl or was it to keep a
wrongful garnishment from messing up your finances again?

A: lt really wasn’t either. This was right around when banking kind of changed
The-_when we set up that new account, the trust account, we were able to pay
directly from that account to whoever we needed to send bills to-or not bil|s, but
payment for bills, and we set all that up in the trust account, And then once the
garnishment was removed, we had all that already set up there, so itjust made
sense to keep paying bills through there.

(Fruitticher Dep., Doc. 6 at 128-29).
Since opening the Checking Account, Fruitticher has deposited the entirety of the

Rental lncome_even though half of it belongs to the Fruitticher Trust--into the Checking

 

 

 

Account. (_SY Rule 2004 Exam, Doc. 5 at 122-23). Additionally, Fruitticher deposits his
monthly employment income (Employment lncome) into the Checking Account. (ld_. at
125-26). When asked why he deposits his personal employment income into the
Checking Account, Fruitticher said: “Well, after Vision Bank garnished the [Personal
Account], we just kind of stopped using it, so-and we primarily use the [Checking
Account].” (l_d_. at 126). Fruitticher also often transfers money to the Checking Account
from an account at Charter Bank. The funds transferred from Charter Bank (Personal
l\/lonies) are usually comprised of a mix of Fruitticher’s Employment lncome and checks
from third parties. (_S__e_e Answer Br. at 5). Fruitticher deposits these Personal l\/lonies into
the Charter Bank account to protect himself from overdraft issues and then transfers
nearly all of that money to the Checking Account.4 (§e_e_ Rule 2004 Exam, Doc. 5 at 126).
ln the adversary proceeding, Beach objected to Fruitticher receiving a discharge,

asserting, among other things, that in the year preceding the filing of the Chapter 7

 

4 Fruitticher described the process as follows:

Q: [Y]our [emp|oyment] checks that you get would vary based on fees, those
go into the [Checking Account] . . . ?

A: Sometimes. Again, when Charter Bank is lowl l will deposit it into the
Charter Bank first and leave some money in there and put the rest into [the
Checking Account] from a check from Charter Bank.

Q: When you put the rest in there, do you do that immediately? ls it one of
those things where-is that a yes?

A: Yes.

Q: So like if you had a hundred dollar check payable to l\/lr. Fruitticher. Tom
Fruitticher, you would go deposit that into your Charter account to put some
money in there and then cut a check for the majority of it back to the
[Checking Account] . . . ?

A: That’s right. ‘

(Rule 2004 Exam, DOC. 5 at 193-94).

 

 

 

petition, Fruitticher transferred into the Celinda Trust Checking Account: (1) $22,100.00 in
Rental lncome; (2) $26,633.06 in Employment lncome; and (3) $9,950.00 in Personal
l\/lonies. (Answer Br. at 5; see also Doc. 3-22). Beach claimed that Fruitticher
transferred all of these funds with the intent to hinder, delay, or defraud his creditors in
violation of 11 U.S.C. § 727(a)(2)(A). (§_e_e i_d_. at 19-20). Beach ultimately moved for
partial summaryjudgment5 on its objection under 11 U.S.C. § 727(a)(2)(A), (s_e_e Doc. 5
at 76-98), which Fruitticher opposed, (Y_e_ Doc. 6 at 14-31). Fruitticher claims that all of
the aforementioned funds are exempt from inclusion in his bankruptcy estate under
various state-law exemptions and that the transfer of these funds did not violate §
727(a)(2)(A). (_Sg Opening Br. at 16).

The bankruptcy court granted Beach’s motion for partial summary judgment on its
§ 727(a)(2)(A) objection, finding that Fruitticher’s own words showed that he transferred
his Rental lncome, Employment lncome, and Personal l\/lonies into the Checking Account
with the intent to hinder or delay his creditors. (S_e§ Doc. 1-3 at 7 (“Viewing the evidence
in the light most favorable to the debtor, he may not have had a fraudulent intent, but
there is still no genuine issue of material fact that he made the transfers at issue with the
intent to hinder or delay creditors-he has admitted as much.")). At Beach’s request, the
bankruptcy court dismissed without prejudice the remaining counts in Beach’s Complaint.

(E id_.). This appeal followed.

 

5 Beach objected to Fruitticher’s discharge on several grounds. Beach’s motion for
summary judgment on the § 727(a)(2)(A) claim was thus styled as a motion for partial
summaryjudgment. After the bankruptcy court granted Beach’s motion for partial summary
judgment on the § 727(a)(2)(A) claim, Beach agreed to dismiss the other claims in its
Complaint. Thusl the § 727(a)(2)(A) claim is the only claim at issue on appeal.

 

 

 

ll. Standard of Review

“Quite simply, our law is, and has been, that a summaryjudgment ruling is
reviewed de novo.” Gray v. l\/lank|ow (ln re Optical Techs., lnc.), 246 F.3d 1332, 1335
(11th Cir. 2001). This standard of review is employed by both district courts and
appellate courts when they review bankruptcy court decisions on motions for summary
judgmentl §ee id_. (“[VV]e take this opportunity to make clear that both the district court
and this [c]ourt review a bankruptcy court’s entry of summary judgment de novo.”).

ln conducting de novo review, this Court applies the familiar summary judgment
standard “Under [Federal Rule of Civil Procedure] 56(c), made applicable to adversary
proceedings and contested matters in bankruptcy cases by [Federal Rules of Bankruptcy
Procedure] 7056 and 9014, summaryjudgment is proper if [the evidence] . . . show[s]
that there is no genuine issue as to any material fact and that the moving party is entitled
to judgment as a matter of law.” ld_. at 1334 (internal quotation marks and citations
omitted). ln making this determination, the Court must “view all evidence and make all
reasonable inferences in favor of the party opposing summaryjudgment.” l_cL (internal
quotation marks and citation omitted) At bottom, “[w]here the record taken as a whole
could not lead a rational trier of fact to find for the non-moving partyl there is no ‘genuine
issue for trial.”’ ld_. (quoting l\/latsushita Elec. lndus. Co. v. Zenith Radio Corp., 475 U.S.
574, 587 (1986)).

lll. Discussion

A. The Bankruptcy Court’s Lega| Conclusions Comport with Relevant
Precedent and Statutory Text

The statute under which Beach objected to Fruitticher’s discharge provides, in

relevant part, that “[t]he court shall grant the debtor a discharge, unless . . . the debtor,

 

 

 

with intent to hinder, delay, or defraud a creditor or an officer of the estate charged with
custody of property under this title, has transferred, removed, destroyed, mutilated, or
concealed, or has permitted to be transferred, removed, destroyed, mutilated, or
concealed-(A) property of the debtor, within one year before the date of the filing of the
petition.” 11 U.S.C. § 727(a)(2)(A). Consequently, to successfully object to a discharge
under § 727(a)(2)(A), Beach must “prove by a preponderance of the evidence that: (1) a
transfer occurred; (2) the transfer was of debtor’s property; (3) the transfer was within one
year of the petition[;] and (4) the transfer was done with the intent to hinder, delay, or
defraud a creditor or the trustee.” Shappell’s lnc. v. Perry (ln re Perrv), 252 B.R. 541,
547 (Bankr. l\/l.D. Fla. 2000); see also Jenninqs v. l\/laxfield (ln re Jenninqs), 533 F.3d
1333, 1339 (11th Cir. 2008). As the bankruptcy court noted, only “the second and fourth
elements are disputed here.” (Doc. 1-3 at 4).

To rule on Beach’s motion, the bankruptcy court had to make two important legal
determinations. First, it had to interpret the meaning of the phrase “intent to hinder, delay,
or defraud" in 11 U.S.C. § 727(a)(2). Second, the bankruptcy court had to determine
whether “property of the debtor,” as used in 11 U.S.C. § 727(a)(2)(A), includes property
that is exempt from inclusion in the bankruptcy estate. The bankruptcy court interpreted
both statutory phrases in accordance with their plain meanings As discussed below, these
interpretations faithfully follow relevant precedent and the statutory text, though affirming
these determinations is not necessary to resolve this appeal.

1. /ntent fo Hinder, De/ay, or Defraud

ln interpreting the phrase “intent to hinder, delay, or defraud” as used in § 727(a)(2),

the bankruptcy court held that an intent to either hinder, delay, or defraud suffices (_S§

Doc. 1-3 at 7). Beach agrees with this interpretation. (See Answer Br. at 15). Fruitticher,

 

 

 

however, argues that the phrase “hinder, delay, or defraud” requires fraud-a meaning that
Fruitticher contends dates back to the Statute of 13 Elizabeth. (S_e_e_ Opening Br. at 23). ln
support of this argument, Fruitticher cites Coder v. Arts, 213 U.S. 223 (1909), a case in
which the Supreme Court considered whether a certain conveyance was fraudulent and
therefore voidable. ln considering the issue, the QM Court remarked:

What is meant when it is required that such conveyances in order to be set

aside, shall be made with the intent on the bankrupt's part to hinder, delay,

or defraud creditors? This form of expression is familiar to the law of

fraudulent conveyances and was used at the common law, and in the statute

of Elizabeth, and has always been held to require, in order to invalidate a

conveyancel that there shall be actual fraud . . . .
l_cL at 242. Fruitticher maintains that Congress drafted § 727(a)(2) with this Supreme Court
precedent in mind, but the meaning of this statutory phrase is an open question in the
Eleventh Circuit. W ln re Jennings 533 F.3d at 1341 n.5 (“Since we have determined
that the record evidence supports a finding that Jennings intended to defraud his creditors
we express no opinion as to whether the discharge would have been proper if Jennings
had intended only to hinder or delay his creditors.”).

This Court begins as it must, with the plain language of the statute. The plain
language of § 727(a)(2) is not ambiguous_it requires that a debtor have the intent to
“hinder, delay, ordefraud” a creditor. 11 U.S.C. § 727(a)(2) (emphasis added). Numerous
courts have recognized that the disjunctive phrasing of the statutory language clearly
indicates that an intent to either hinder, delay, or defraud suffices See, e.g., M
Samson j|n re Retzj, 606 F.3d 1189, 1200 (9th Cir. 2010) (“A debtor’s intent need not be
fraudulent to meet the requirements of § 727(a)(2). Because the language of the statute

is in the disjunctive[,] it is sufficient if the debtor’s intent is to hinder or delay a creditor.”);

Smilev v. First Nat’l Bank of Belleville (ln re Smilev), 864 F.2d 562, 568 (7th Cir. 1989)

 

 

 

(“[The debtor’s] discharge must be denied pursuant to Section 727 because it is clear that
he intended to hinder or delay his creditors even if he had no intent to defraud them.”
(citation omitted)).

Additionally, the Supreme Court has not steadfastly maintained that the phrase
“hinder, delay, or defraud” always requires a showing of actual fraud. For example, in
Shapiro v. Wilgus, 287 U.S. 348 (1932), the Court said just the opposite:

ln this approval of a purpose which has been condemned in Anglo-American

law since the Statute of Elizabeth (13 [E]liz. c. 5), there is a misconception of

the privileges and liberties vouchsafed to an embarrassed debtor. A

conveyance is illegal if made with an intent to defraud the creditors of the

grantor, but equally it is illegal if made with an intent to hinder and delay them.

l\/lany an embarrassed debtor holds the genuine belief that, if suits can be

staved off for a season, he will weather a financial storm, and pay his debts

in full. The belief even though well founded, does not clothe him with a

privilege to build up obstructions that will hold his creditors at bay. This . . .
is true underthe Statute of Elizabeth (13 Eliz. c. 5) . . . .

ld_. at 354 (internal citations omitted).

The conflicting Supreme Court interpretations undercut Fruitticher’s argument that
the phrase is a legal term of art with a well-defined meaning. Rather, Congress chose to
use the disjunctive, which means that each word in the phrase should be given meaning
This also comports with the well-known canon of statutory construction directing courts to
avoid readings of statutes that render words or phrases superfluous §_e_e_z Duncan v.
M\_lk_er, 533 U.S. 167, 174 (2001) (noting that it is the duty of the courts to “give effect, if
possible, to every clause and word of a statute" (internal quotation marks and citation
omitted)). Fruitticher’s reading of the statute would completely divest the words “hinder”
and “delay” of any meaning or purpose _C_)_f_. Huskv lnt’l Elecs., lnc. v. Ritz, 136 S. Ct.
1581, 1590 (2016) (“Ritz asks us, in other words to ignore what he believes is Congress’

imprudent use of the word ‘or’ and read the final item in the list to modify and limit the

 

 

 

others ln essence, he asks us to change the word ‘or’ to ‘by.’ That is an argument that
defeats itself. We can think of no other example . . . in which this Court has attempted
such an unusual statutory modification.”).

l\/loreover, six circuit courts have read the statute in accordance with its plain
meaning. See Wiqqains v. Reed (ln re Wiqqains), 848 F.3d 655, 661 (5th Cir. 2017)
(“We find relevant meaning in the fact that the phrase is stated in the disjunctive, which
signifies that an intent to hinder or to delay or to defraud is sufficient.” (footnote omitted));
Rupp v. Pearson, 658 F. App’x 446, 450 (10th Cir. 2016) (“Under the statute authorizing
dismissals of bankruptcy petitions it is enough to show actions taken with intent to
‘hinder or delay creditors.”’); ln re Retz, 606 F.3d at 1200 (holding that “[b]ecause the
language of the statute is in the disjunctive[,] it is sufficient if the debtor’s intent is to
hinder or delay a creditor”); Sholdan v. Dietz, 108 F.3d 886, 888 (8th Cir. 1997) (“[VV]e do
not mean to say that the test of ‘hinder or delay’ might not prevail under another set of
facts ln this case, however, the facts do not support such a finding”); Bank of Bartlett v.
Nichols jln re Nichols), 47 F.3d 1170 (Table), 1995 WL 80213, at *2 (6th Cir. Feb. 24,
1995) (“We agree that § 727 is clearly disjunctive, so the Bank must prove only an intent
to hinder, or an intent to delay, or an intent to defraud.”); ln re Smiley, 864 F.2d at 568
(holding that the debtor’s discharge “must be denied pursuant to Section 727 because it
is clear that he intended to hinder or delay his creditors even if he had no intent to
defraud them”).

Final|y, Fruitticher argues in his opening brief that the Eleventh Circuit construes
the phrase “hinder, delay, or defraud” as requiring some demonstration of actual
fraudulent lntent. (Opening Br. at 24). But Fruitticher stretches Eleventh Circuit authority

too far. ln the case he relies upon, the Eleventh Circuit did not hold that a creditor

10

 

 

 

objecting to a discharge under § 727(a)(2) must always show fraudulent intent. Rather,
the court said that a “creditor alleging intent to defraud under § 727(a)(2)(A) bears the
considerable burden of demonstrating actual fraudulent intent; constructive fraud is
insufficient.” Equitable Bank v. l\/liller (ln re l\/liller), 39 F.3d 301, 306 (11th Cir. 1994)
(emphasis in original) (citation omitted). That holding merely clarifies that when an
objecting creditor alleges an intent to defraud, that creditor must show actual fraudulent
intent as opposed to constructive fraudulent intent. That does not mean that a creditor
alleging an intent to hinder or delay must also show fraud.

As demonstrated above, relevant precedent and the statutory text support the
bankruptcy court’s interpretation of the phrase “intent to hinder, delay, or defraud.”

2. Pro,oerty of the Debtor
Section 727(a)(2)(A) explicitly provides that a debtor can be denied a discharge

if, with the intent to hinder, delay, or defraud a creditor, he transfers “property of the debtor,
within one year before the date of the filing of the petition.” 11 U.S.C. § 727(a)(2)(A).
Despite the clarity of the statutory text, some courts have grafted an additional requirement
onto this provision of the statute-a so-called “property of the estate” requirement that
mandates that the transferred property be non-exempt Courts following this approach
reason that because property exempt from the bankruptcy estate is beyond the reach of
creditors a debtor cannot form the intent to hinder, delay, or defraud creditors by
transferring that exempt property. See Synqenta Seeds, lnc. v. Winqate (ln re Winqate),
332 B.R. 649, 654 (Bankr. l\/l.D. Fla. 2005) (“Disposition of exempt property does not
establish an intent to defraud creditors since creditors do not have a claim against the
exempt property originally.”); see also Lee Suppr Corp. v. Aqnew (ln re Aqnew), 818 F.2d

1284, 1290 (7th Cir. 1987) (noting that a debtor’s transfer “was not a transfer with actual

11

 

 

 

intent to defraud . . . because [the creditor] could never have had a claim to the asset in
the first place” as it was exempt from inclusion in the bankruptcy estate).

Other courts however, conclude that the plain meaning of § 727(a)(2)(A) precludes
the addition of this “property of the estate” requirement. See l\/chfee v. Harman (ln re
Harman), No. 11-5534, 2014 WL 5359708l at *6 (Bankr. N.D. Ga. Sept. 11, 2014)
(“[N]othing in the statute requires that the funds be property of the bankruptcy estate;
indeed, § 727(a)(2) explicitly applies where [the] [d]ebtor transferred property of either [the]

[d]ebtor orthe bankruptcy estate.” (emphasis in original)); see also Bernard v. Sheaffer (ln

 

re Bernardl, 96 F.3d 1279, 1281-82 (9th Cir. 1996) (“[A] debtor need not succeed in
harming creditors to warrant denial of discharge because ‘lack of injury to creditors is
irrelevant for purposes of denying a discharge in bankruptcy."’ (quoting_ First Beverly Bank
v. Adeeb (ln re Adeeb), 787 F.2d 1339, 1343 (9th Cir. 1986))). The bankruptcy court here
followed this latter approach.

The bankruptcy court’s conclusion that the transfer of exempt property can evidence
intent to hinder, delay, or defraud creditors is in line with Eleventh Circuit precedent and
the statutory text. First, Eleventh Circuit precedent suggests that this is the proper result
ln Davis v. Davis (ln re Davis), 911 F.2d 560 (11th Cir. 1990), the debtor argued that the
bankruptcy court erred in denying him a discharge because the property he transferred to
his wife did not reduce the value of the assets available to his creditors l_d_. at 561. The
Eleventh Circuit rejected this argument holding that injury to creditors is irrelevant to a §
727(a)(2)(A) claim. §e§ i_d_. ln so holding the court cited favorably to Future Time, lnc. v.
M§, 26 B.R. 1006 (l\/l.D. Ga. 1983), ade mem., 712 F.2d 1417 (11th Cir. 1983), which
reasoned: “When appellant transferred his interest in the residence to his wife, he obviously

intended to shield what he thought was valuable property from the claims of his creditors

12

 

 

 

To hold now that there occurred no transfer of property with the intent to hinder creditors
merely because the debts on the residence exceeded its estimated fair market value would
be to reward appellant for his wrongdoing which the court refuses to do.” ln re Davis 911

F.2d at 562 (quoting Future Time lnc., 26 B.R. at 1009). The Eleventh Circuit also cited

 

favorably to the Ninth Circuit’s decision in ln re Adeeb, which held that injury to creditors is
irrelevant for § 727(a)(2)(A) purposes S_eeid_. at 561 n.2. Thus, while the Eleventh Circuit
has never explicitly held that a debtor can have the intent to hinder, delay, or defraud his
creditors when he transfers exempt assets case law holding that the value of the
transferred asset is irrelevant for § 727(a)(2)(A) purposes supports the interpretation that
a debtor can have the requisite intent when he transfers exempt property.

Second, the statutory construction of § 727(a)(2) as a whole corroborates this
interpretation of the provision /-\s noted above, § 727(a)(2)(A) imposes only a single
requirement on the type of property transferred before filing a bankruptcy petition-
“property of the debtor, within one year before the date of the filing of the petition.” 11
U.S.C. § 727(a)(2)(A) (emphasis added). However, § 727(a)(2)(B), governing post-petition
transfers provides that a discharge can be denied if a debtor, with the intent to hinder,
delay, or defraud a creditor, transfers “property of the estate, after the date of the filing of
the petition.” ld_. § 727(a)(2)(B) (emphasis added).

These parallel provisions demonstrate that Congress knows how to put a limit on
the type of transferred property to which § 727(a)(2) applies lf Congress so desired, it
could have written § 727(a)(2)(A) to require that property transferred pre-petition be
property that would become part of the bankruptcy estate. But Congress did not write
§ 727(a)(2)(A) in this manner; Congress wrote “property of the debtor.” l_d_. § 727(a)(2)(A).

ln so doing, Congress explicitly broadened § 727(a)(2)(A) to include more than just

13

 

 

 

property that would become part of the bankruptcy estate The result is clear: lf a debtor
transfers any of his property-regardless of its value or exemption status_with the intent
to hinder, delayl or defraud a creditor in the year before filing a bankruptcy petition,
§727(a)(2)(A) bars that debtor from obtaining a discharge This interpretation is also
consistent with the underlying purpose of the statute which focuses on the intent of the
debtor, not the result of the debtor’s actions

Accordingly, relevant precedent and the statutory text support the bankruptcy
court’s interpretation of § 727(a)(2)(A). Again, however, this Court need not affirm either
of the bankruptcy court’s legal rulings to resolve this appeal. As discussed below, a
genuine dispute of material fact exists under either construction of § 727(a)(2). The Court
will thus resolve the case on that basis

B. A Genuine Dispute of Material Fact Regarding Fruitticher’s intent
Precludes Summary Judgment

A genuine dispute of material fact regarding Fruitticher’s intent precludes summary
judgment in this case The bankruptcy court concluded that Fruitticher’s own testimony
established that he had transferred his funds with the intent to hinder, delay, or defraud
his creditors Consequently, the bankruptcy court granted Beach’s motion for partial
summary judgment and denied Fruitticher a discharge of his debt This was error. The
summaryjudgment standard requires that facts and inferences be drawn in favor of the
non-moving party. See Raney v. Aware Woman Ctr. for Choice, lnc., 224 F.3d 1266,
1268 (11th Cir. 2000). Evaluating the facts in light of this requirement the question of
Fruitticher’s intent must be left for resolution by the factfinder.

After interpreting § 727(a)(2)(A) as discussed above, the bankruptcy court’s

formulation of the law was as follows: When a debtor transfers property in the year

14

 

 

 

preceding his filing for bankruptcy, § 727(a)(2)(A) permits a creditor to successfully object
to discharge if the debtor transferred any of his property-regardless of its exemption
status-with the intent to either hinder, delay, or defraud a creditor or an officer of the
estate Applying that law to the facts the bankruptcy court then found that Fruitticher’s
own testimony revealed that he transferred his Rental lncome, Employment lncome, and
Personal l\/lonies6 into the Checking Account to frustrate a garnishment attempt by his
creditors (§ee Doc. 1-3 at 7). The bankruptcy court relied on Fruitticher’s testimony,
which it characterized as an admission by Fruitticher that “he put the funds into the
[Checking Account] to keep creditors from attempting to garnish them.” (l_c_l_.). The
bankruptcy court found that Fruitticher’s statements regarding his purpose for making
transfers into the Checking Account_regardless of the exemption status of the funds7-
showed that Fruitticher had the intent to hinder or delay his creditors (§e_e i_d; at 7-8).
Under either interpretation of § 727(a)(2)(A)-the one urged by Fruitticher or the
one applied by the bankruptcy court-a genuine dispute of material fact precludes
summaryjudgment. Fruitticher’s formulation of the law would require an objecting
creditor to show that the debtor had the actual intent to defraud a creditor when he
transferred his non-exempt property in the year preceding his filing of a bankruptcy

petition. And the bankruptcy court acknowledged that it could not determine at the

 

6 Fruitticher argued that the funds he transferred were not his property but instead
belonged to the Celinda Trust. Not so. While there is a colorable argument that the Rental
lncome was trust property, there can be no dispute that Fruitticher’s Employment lncome
and Personal l\/lonies were his property. That Fruitticher deposited his Employment
income and Persona| l\/lonies into the Checking Account does not change the fact that
those funds were his property for purposes of § 727(a)(2)(A).

7 The bankruptcy court declined to rule on whether any of Fruitticher’s property was
actually exempt from the bankruptcy estate because it held that the transfer of either
exempt or non-exempt property could violate § 727(a)(2)(A). (See Doc. 1-3 at 6-7).

15

 

 

 

summary judgment stage if Fruitticher had the actual intent to defraud (_S§e l_d_. at 7
(“Viewing the evidence in the light most favorable to [Fruitticher], he may not have had a
fraudulent intent . . . .”)). Under Beach and the bankruptcy court’s formulation ofthe law,
an objecting creditor would have to show that the debtor had the intent to either hinder,
delay, or defraud a creditor when he transferred any of his property-exempt or not-in
the year preceding the filing of his bankruptcy petition. As discussed below, even under
this latter reading of the statute a disputed issue of material fact precludes summary
judgment in Beach’s favor.

The bankruptcy court relied on the following testimony to find that Fruitticher had
the intent to hinder or delay his creditors when he deposited his Rental lncome,
Employment lncome, and Personal l\/lonies into the Checking Account:

Q: So ljust want to make sure l understand The trust, the Celinda Fruitticher
Trust was formed in 2003. |t doesn’t have a bank account, all the way until 2008,
2009, somewhere in that time frame?

A: That’s rightl

Q: So somewhere in that time frame, Vision Bank garnished [the Personal
Account] that you had . . . in your individual name?

A: That’s right.

Q: And then you decided to open up the [Checking Account] . . . so that you could
use that account as opposed to the one that was garnished?

A: That’s right

Q: Do you still have [the Personal Account] in your name?
A: l do.

Q: ls that an account you still use?

A: Well, l hadn’t used it for the past-pretty much since it was garnished, but l am
about to start using it again . . . .

(Rule 2004 Exam, Doc. 5 at 119-20).

Q: Okay. But you started using the Celinda Fruitticher Trust because Vision Bank
garnished _

A: Right.

16

 

 

 

Q: - your individual account?
A: That’s right.

Q: And you did that so that they couldn’t_them or any other creditor-couldn’t
garnish your individual account and get to your money anymore?

A: Yes, that’s right.
(@ at 127).
Though this testimony reveals that Fruitticher had a questionable intent when he

opened the Checking Account, it does not necessarily establish that Fruitticher had the
requisite intent to hinder or delay his creditors when he made the transfers in the year
preceding his bankruptcy filing Fruitticher averred that he formed and began using the
Checking Account because of a garnishment by Vision Bank. (S_e_e_ id_. at 119). While
Fruitticher acknowledged that he began using the Checking Account to avoid the Vision
Bank_and other_garnishments, that was in 2008 or 2009. (Y i_d_.). And the Vision
Bank garnishment lasted only two to three months (_SY Opening Br. at 6-7). Fruitticher
further testified that he continued using the Checking Account after the garnishment on
the Personal Account was lifted because he had already started using the Checking
Account to pay his bills and expenses (W Fruitticher Dep., Doc. 6 at 128-29).

There is no record evidence that Fruitticher ever stated that he used the Checking
Account after April 15, 2014_the date one year before he filed for bankruptcy_to
attempt to avoid garnishment by one of his creditors Additionallyl Fruitticher’s disclosure
of the existence of the trusts to Beach tends to show that he was not using those trusts to
hide money from his creditors (W Fruitticher Aff., Doc. 6 at 34).

The question of intent is an intensely fact-specific inquiry, which is why it is
generally not decided at the summaryjudgment stage See Chanel, lnc. v. italian
Activewear of Fla., lnc., 931 F.2d 1472, 1476 (11th Cir. 1991) (“As a general rule, a

party’s state of mind (such as knowledge or intent) is a question of fact for the factfinder,

17

 

 

 

to be determined aftertrial.” (citation omitted)); see also ln re l\/liller, 39 F.3d at 307.
Without uncontroverted testimony or other evidence that indicates Fruitticher transferred
funds into the Checking Account at some point between April 15, 2014, and April 15,
2015, for the purpose of hindering or delaying his creditors the Court cannot conclude-
at the summary judgment stage-that Fruitticher had the intent to hinder or delay his
creditors8

To be sure, the Court could certainly draw the inference that Fruitticher continued
using the Checking Account for its initial purpose-avoiding creditors Perhaps that is even
the most logical inference in light of Fruitticher’s several bad experiences regarding
garnishments But the Court could also draw the opposite inference When, as here, a
Court can draw multiple sets of inferences from the facts summary judgment is not
appropriate See l\/liranda v. B & B Cash Grocery Store, lnc., 975 F.2d 1518, 1534 (11th
Cir. 1992) (“lf reasonable minds could differ on the inferences arising from undisputed
facts then a court should deny summary judgment.” (citation omitted)). On remand, the
bankruptcy court could still certainly conclude-after considering the totality of the evidence
and evaluating the credibility of the witnesses at trial_that Fruitticher had the intent to
hinder or delay his creditors in the year preceding his filing for bankruptcy But the
bankruptcy court’s finding of such intent at this stage of the case and based on the present

record was premature

 

8 Beach also noted at oral argument that it can prevail on its motion for partial
summaryjudgment even without Fruitticher’s allegedly damning testimony because certain
“badges of fraud” allow the Court to infer Fruitticher’s nefarious intent This approach is
often used because courts recognize that “direct evidence of fraudulent intent is rarely
available,” Addison v. Seaver (ln re Addison), 540 F.3d 805, 811 (8th Cir. 2008), and it
involves courts looking to certain “badges of fraud” to determine ifthe circumstances permit
an inference of fraudulent intent Here, the record evidence does not permit the Court to
infer a nefarious intent using the “badges of fraud.”

18

 

 

 

Accordingly, under either interpretation of § 727(a)(2)(A), a genuine dispute of
material fact exists regarding Fruitticher’s intent The facts construed in the light most
favorable to Fruitticher, do not establish that Fruitticher’s deposits of his Rental lncome,
Employment lncome, and Personal l\/lonies into the Checking Account in the year
preceding his filing for bankruptcy were done with an intent to hinder, delayl or defraud his
creditors Beach is therefore not entitled to summaryjudgment on its claim under 11 U.S.C.
§727(a)(2)(A), and the bankruptcy court erred in granting Beach’s motion for partial
summaryjudgment.

|V. Conc|usion

ln light of the foregoing, the bankruptcy court’s decision granting Beach’s l\/lotion for
Partial Summary Judgment is REVERSED, and this case is remanded to the bankruptcy
court forfurther proceedings consistent with this opinion. The Clerk of the Court is directed

to close this case.

   

DONE and ORDERED in Orlando, Florid

 

/‘/ v
JOHN ANTOC)N ll
United States District Judge

Copies furnished to:
Counsel of Record
Unrepresented Parties

19

 

